Buchanan, J.
This is an appeal from an interlocutory judgment of dismissal of a writ of sequestration, upon grounds which are identical with those in the case of Wells v. St. Dizier, 9 An. 119.
Upon the authority of that caso, the affidavit for sequestration in the present one must be held sufficient in law. It will be remarked, that although there was a division of opinion among the Judges in Wells v. St. Dizier, upon a question of admissibility of evidence, there was none in relation to the sufficiency of the affidavit for sequestration.
Judgment reversed ; writ of sequestration reinstated, and cause remanded for further proceedings; defendant and appellee to pay costs of appeal.